DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Melissa Mercier.  Contact information is provided at the end of this Office Action.

Summary
 	Receipt of Applicant’s remarks and amended claims filed on November 4, 2021 is acknowledged. Claims 7 and 9-23 are pending in this application. Claims 7, 9-10, 14, 16, and 20 are amended. Claims 1-6 and 8 have been cancelled. Claim 23 is new. Claims 7 and 9-23 are under examination in this application.  

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 4-7, 10-11, 13, 16-17 and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 6,150,581) has been withdrawn in view of Applicants amendments to the claims to delete claim 1-6 and 8 and amend claim 7 to incorporate the limitations of claim 8. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 6, 150,581) in view of Shi et al. (Polyelectrolyte Complex Beads Composed of Water-Soluble Chitosan/Alginate: Characterization and Their Protein Release Behavior, Journal of Applied Polymer Science, Vol. 100, 4614–4622, 2006) and further in view of Drapeau et al. (US 2013/0287817).
Jiang teaches a surgical barrier including providing an aqueous solution of chitosan and a complexing agent, providing an aqueous solution of alginate, and combining the chitosan/complexing agent solution with the alginate solution to form an anti-adhesion barrier at a site of surgical intervention. The chitosan/complexing agent solution and the alginate solution are combined by spraying each solution onto a target site (col. 2, lines 38-46).
Since Jiang discloses the combination of chitosan and alginate in the presence of the calcium chloride, the resulting complex would be expected to be the polyelectrolytes complex as recited in the claims. 
Regarding claims 10-11 and 20-21, Jiang discloses the use of calcium chloride as a complexing agent (claim 4), which is an ionic cross-linker. 

Regarding claim 14, Jiang discloses the alginate has a molecular weight in a range of 200,000 to several million depending on the source (column 4, lines 4-6) and the amount of alginate solution contains from about 1% to about 10% by weight alginate (claims 5 and 14).  Note that even if the claims differ from the reference in reciting various concentrations of the active ingredients. The preparation of various pharmaceutical compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Regarding claim 17, Jiang discloses compressed gas in the spray device (column 4, lines 61-64). It is also contemplated that any other spray mechanisms may be utilized such a pump and spray mechanisms found in common water guns or in cleaning fluid spray bottles (column 6, lines 36-30). 
Regarding claim 18, Jiang teaches that depending on the orientation of their respective sprayers, will mix in the air stream and/or on contact with surface at the target site (col. 4, lines 27-29). With respect to the atomizing pressure recited in the claim, the reference discloses the components used in the first and second solutions and the spraying technique; but the reference lacks teaching the atomizing pressure recited in the claims. However, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 
Regarding claim 23, Jiang does not disclose the complex is formed in less than 1 minute, the prior art discloses the same composition as the instant claim, it would necessarily form in the recited time. 
Jiang does not disclose the water soluble chitosan is deactylated in an amount between about 40 and about 60% or the chitosan molecular weight having a molecular weight between 50,000 and 375,000 g/mol. 
Shi teaches Polyelectrolyte Complex Beads Composed of Water-Soluble chitosan/Alginate. The reference teaches that direct homogenizing of chitosan and alginate solution leads to the formation of insoluble precipitate. To avoid this, water soluble chitosan with degree of deacetylation about 50% was prepared (this deacetylation degree meet the range recited in the claims of 40-60%). The reference also teaches that the deacetylation degree (DD) of WSC (water-soluble-chitosan) was determined to be 52.2% according to titration method, and the average molecular weight (Mw) of WSC measured by gel permeation chromatography (GPC) was found to be 210,000. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to deacetylate the chitosan to a degree around 50% and also to ensure the molecular weight of the chitosan around 210,000 to produce 
 The combination of Jiang and Shi do not disclose the cross-linker sodium tripolyphosphate. 
Drapeau teaches a membrane barrier which can be formed by spraying or contacting the surface of the carrier matrix including degradable polysaccharides such as, alginate, chitosan and hyaluronic acid and ceramic particles with a crosslinking agent such as, for example, phosphates among others (paragraph 005). 
Polysaccharides that can be used alone or in combination in the carrier matrix include, for example, alginate, hyaluronic acid, chitosan, among others or mixtures of two or more of these or other polysaccharides (paragraph 0038). The cross-linking agent can be chitosan which can be physically cross-linked by treating the chitosan with sulfuric acid, trisodium citrate, sodium tripolyphosphate, and sodium alginate. These are just some of the ways to crosslink the polysaccharide to form the impermeable membrane barrier (paragraph 0065).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to use sodium tripolyphosphate as a cross-linker to chitosan as disclosed by Drapeau in the surgical barriers taught in Jiang produced by providing a solution of chitosan polysaccharide and a crosslinking agent of sodium tripolyphosphate because Drapeau teaches that the membranes formed by said method containing the tripolyphosphate cross-linked chitosan makes an impermeable barrier (paragraph 0055), can be solid, semi-solid (claim 11) and enhance tissue growth (claim 1). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Jiang does not disclose the chitosan is water soluble. 
The Examiner respectfully disagrees. Jiang discloses the chitosan is water soluble (column 3, lines 34-36). 
*Jiang does not contain any disclosure that a similar technical effect could be realized. The degree of deacetylation of the chitosan being 40-60% which imparts that required water solubility to allow it to be used as sprayable wound adhesion barrier. 
The composition of Jiang disclose the use of water soluble chitosan prepared as a sprayed composition for anti-adhesion barriers.  Additionally, the teachings of Shi disclose the water soluble chitosan with degree of deacetylation about 50%, therefore, the skilled artisan would recognize that the deacetlyation of the chitosan can be substituted to the chitosan disclosed in Jiang with the expectation of remaining water soluble while additionally providing a solution without causing clumping of the components. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615